           Case 1:19-cv-01610-AWI-SAB Document 35 Filed 12/16/20 Page 1 of 2



1

2

3

4

5

6

7

8
                                     UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11                                                        Case No.: 1:19-cv-01610-AWI-SAB
     RICARDO VASQUEZ, et al.
12
                 Plaintiff,                               ORDER RE STIPULATION TO VACATE
13                                                        REMAINING DEADLINES AND NOTICE OF
                      v.                                  CONDITIONAL SETTLEMENT
14

     COUNTY OF STANISLAUS, et al.                         (ECF No. 34)
15

16               Defendants.
17

18          On December 15, 2020, a stipulation was filed indicating that the parties have reached a
19   settlement in this action. The settlement is conditional to approval by the Stanislaus County Board of
20   Supervisors at their next meeting on January 12, 2021. The Court declines to set a status conference
21   finding that the deadlines provided are sufficient. The parties may contact the courtroom deputy to
22   set a status conference should one become necessary.
23          Accordingly, IT IS HEREBY ORDERED that:
24          1.        All pending dates and matters in this action are VACATED;
25          2.        Plaintiff shall file a petition for minor’s compromise within sixty (60) days of the date
26                    of service of this order; and
27          ///
28


                                                      i
              Case 1:19-cv-01610-AWI-SAB Document 35 Filed 12/16/20 Page 2 of 2



1             3.      The parties shall file dispositive documents within thirty (30) days of the date of
2                     entry of an order approving the petition for minor’s compromise.
3
     IT IS SO ORDERED.
4

5    Dated:        December 16, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   ii
